Chalmers, C. J.,
delivered the opinion of the court.
Can an action at law be maintained upon the bond of a deceased guardian against the administrator of such guardian, and against the sureties on the guardian’s bond, without a precedent decree in the Chancery Court, ascertaining and declaring the amount due ? This question is answered in the affirmative by the case of Burrus v. Thomas, 13 S. & M. 459.
It is urged that the action cannot be maintained against the sureties on the guardian’s bond, because the record shows that the guardian died shortly after filing his inventory, and before the time had come for him to perform any other official act, and that therefore no breach of the bond has occurred. It is clear that if under these circumstances there had been an accounting in the Chancery Court, and the administrator of the deceased guardian failed to pay the amount found due by that tribunal, the sureties on the guardian’s bond would be liable for the amount. If an action can be brought on the bond without such precedent accounting in the Chancery Court, as is settled by the case above cited, the same result must follow as to the sureties here. They are as much bound for a failure of the administrator to pay over as for that of the guardian himself. The condition of the obligation signed by them was that the guardian “ shall deliver up said property with its increase and profits agreeably to the order of court, or the direction of law,” and this condition is not performed until there has been such delivery, either by the guardian in his lifetime, or by his administrator after his death. Certainly his death does not operate to discharge the obligation.

Judgment affirmed.

Cooper, J., having been of counsel, takes no part in this decision.